DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statement submitted has been considered by the Examiner and made of record in the application file.

Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: Consider the independent claims, none of the prior art of record disclose “performing image  conversion processing on the input image by using a generative neural network, to output a converted output image, wherein the generative neural network includes a plurality of processing levels, wherein an output result of an i-th processing level is inputted to an (i+1)-th processing level and a j-th processing level, the j-th processing level further receives an output result of a (j-1)-th processing level, the output result of the (j-1)-th processing level and the output result of the i-th processing level have the same size, wherein i is less than j-1, i and j are positive integers”, or any variation thereof as recited.
Closest prior art Perry USPN 2020/0097767 discloses training a human perception predictor to determine level of perceived similarity between data samples, the method including: receiving at least one media file, determining at least one identification region for each media file, applying at least one transformation on each identification region for each media file until at least one modified media file is created, receiving input regarding similarity between each modified media file and the corresponding received media file, and training a machine learning model with an objective function configured to predict similarity between media files by a human observer in accordance with the received input. 
Further closest prior art Bousmalis USPN 10991074 discloses processing images using an image processing neural network system. One of the systems includes a domain transformation neural network implemented by one or more computers, wherein the domain transformation neural network is configured to: receive an input image from a source domain; and process a network input comprising the input image from the source domain to generate a transformed image that is a transformation of the input image from the source domain to a target domain that is different from the source domain.
However, none of the prior art of record disclose the claims as recited.
Therefore, in light of the ISR and the prior of record, the present claims are novel and non-obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
                      P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           

	Any inquiry concerning this communication or earlier communications from the  
Examiner should be directed to Fayyaz Alam whose telephone number is (571) 270-1102. The Examiner can normally be reached on Monday-Friday from 9:30am to 7:00pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

Fayyaz Alam


November 5, 2021

/FAYYAZ ALAM/
Primary Examiner, Art Unit 2662